                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


WILLIAM J. LEE,

                   Petitioner,

      v.                                             Case No. 16-cv-930-pp

LISA AVILA,

                   Respondent.


  ORDER DENYING WITHOUT PREJUDICE PETITIONER’S MOTION TO
 COMPEL CIRCUIT COURT REPORTER AND CLERK OF BROWN COUNTY
      TO PREPARE AND DELIVER TRANSCRIPTS (DKT. NO. 26)


      The petitioner challenges his 2009 conviction in Brown County Circuit

Court on one count of armed robbery with use of force, as a repeater (State v.

Lee, 2002CF000886 (Brown County Circuit Court)). Dkt. No. 1. The petitioner

asserts that his trial counsel was ineffective for failing to file a motion to

suppress identification evidence, dkt. no. 1 at 6, that a court of appeals judge

committed an abuse of discretion in allowing his appellate counsel to file a late

no-merit report, dkt. no. 1 at 7, and that the court of appeals judge should

have recused himself, dkt. no. 1 at 9.

      The respondent filed a motion to dismiss the petition as untimely and

barred by 28 U.S.C. §2244(d)(1), because the petitioner did not properly file his

state habeas petition and thus did not toll the one-year AEDPA limitations

period; the respondent argues that the limitations period expired on March 3,

2014, over two years before the petitioner filed this federal habeas case. Dkt.

                                          1
No. 9. The petitioner objected, arguing that the respondent’s calculations were

“misleading.” Dkt. No. 14. The court denied the motion to dismiss without

prejudice, explaining the complex procedural history of the state court

litigation and setting a briefing schedule to allow the parties time to address

statutory and equitable tolling. Dkt. No. 17.

      Months after the court ordered the parties to submit briefs on the

statutory and equitable tolling issues, the petitioner filed this motion, asking

the court to compel the court reporter and clerk of court in Brown County to

prepare and deliver the transcripts of two hearings in the state case—a status

conference that took place on September 6, 2013 and another status

conference that took place on September 11, 2013. Dkt. No. 26. The petitioner

asked the circuit court judge for the transcripts in his state habeas case. Dkt.

No. 20 at 25. The judge explained that the two September 2013 hearings

“involved determining whether: (1) appellate counsel would file a motion to

extend the time limits for filing an appeal and no merit report; or (2) whether

appellate counsel would withdraw and Lee would proceed pro se because the

State Public Defender’s Officer would not appoint successor counsel.” Id. at 25-

26. The judge concluded that the hearings “have no bearing on any issues [the

petitioner] would need to address in regard to challenging the validity of his

criminal convictions.” Id. at 26.

      The same is true in this federal habeas case. The issue the court must

decide right now is whether either the law or events “tolled,” or paused, the

one-year period within which he had to file a federal habeas petition. As this

                                        2
court explained in its January 23, 2018 order denying the motion to dismiss

the petition, the question of whether the petitioner timely filed his federal

habeas petition is answered by whether his April 12, 2013 habeas petition in

the Brown County Circuit court was “properly filed.” Dkt. No. 17 at 15.

Transcripts of hearings where the parties discussed scheduling for filing the

petitioner’s direct appeal or a no merit report, and whether the state court

should have allowed the petitioner’s appellate counsel to withdraw, are not

relevant to whether the petitioner’s April 12, 2013 habeas petition—which he

filed himself, without counsel—was properly filed.

      The court currently is considering that question. If the court decides that

the petitioner timely filed his federal habeas petition, it will then ask the parties

to brief the issues the petitioner raises in it. The court does not know whether

the September 2013 transcripts the petitioner has requested might be relevant

to those claims; the court will cross that bridge if it reaches it. At this point, the

transcripts are not relevant to the question before the court.

      The court DENIES WITHOUT PREJUDICE the petitioner’s motion to

compel the preparation and delivery of transcripts. Dkt. No. 26.

      The court will issue a separate order resolving the question of whether

the federal petition was timely filed.

      Dated in Milwaukee, Wisconsin this 14th day of March, 2019.

                                         BY THE COURT:


                                         _____________________________________
                                         HON. PAMELA PEPPER
                                         United States District Judge
                                           3
